           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 1 of 13



 1    Erin Rose Ronstadt, SBN 028362
     Clayton W. Richards, SBN 029054
 2   OBER PEKAS RONSTADT, PLLC
     3030 North 3rd Street, Suite 1230
 3   Phoenix, AZ 85012
     (602) 277-1745
 4   (602) 761-4443 Fax
     erin@oprdisabilitylaw.com
 5   clayton@oprdisabilitylaw.com
     Attorneys for Plaintiff
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
      Selene Drake-David, a married woman;                 No.
10
                                            Plaintiff,
11
      v.                                                               COMPLAINT
12
      Life Insurance Company of North America,
13    a plan fiduciary,
14                                        Defendant.
15
                For her claims against Life Insurance Company of North America (“LINA” or
16
     “Cigna” or “Defendant”), Plaintiff Selene Drake-David (“Ms. Drake-David” or “Plaintiff”)
17
     alleges as follows:
18
                              JURISDICTION, PARTIES, AND VENUE
19
           1.    This action arises under the Employee Retirement Income Security Act of 1974, 29
20
     U.S.C. §§ 1001 et seq. (“ERISA”).
21
           2.    This is an action by Ms. Drake-David to recover long-term disability (“LTD”)
22
     benefits under an insurance policy issued by LINA pursuant to the Mental Health Center of
23
     Denver Employee Benefit Plan (“the Plan”).
24
           3.    The Plan is a purported ERISA benefit plan established and maintained by Mental
25
     Health Center of Denver (“MHCD” or “the Plan Administrator”).
26
           4.     MHCD established the Plan for the benefit of its employees.
27
28
                                           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 2 of 13



                                     1      5.      Ms. Drake-David was a participant and beneficiary of the Plan as an employee of
                                     2   MHCD.
                                     3      6.      MHCD is the Plan Sponsor and Plan Administrator for the Plan, a plan fiduciary,
                                     4   and employer.
                                     5      7.      LINA is a third-party claims administrator for the Plan.
                                     6      8.      LINA is a fiduciary of the Plan as defined by ERISA.
                                     7      9.      Under the Plan, LINA fully insures employees of MHCD for LTD benefits
                                     8   pursuant to Policy Number LK-965492 (“the LTD Policy”).
                                     9      10. At the time Ms. Drake-David sought LTD benefits under the Plan, LINA
                                    10   administered claims for LTD benefits for MHCD under the Plan, acted on behalf of the
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11   Plan, and acted as an agent of MHCD or the Plan to make decisions regarding the payment
                                         or award of these benefits for the Plan and to administer the Plan.
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13      11. Ms. Drake-David is a citizen and resident of Pima County, Arizona.
                                    14      12. LINA has its principal place of business in the State of Pennsylvania.
                                    15      13. LINA is licensed and authorized to do business in Pima County, Arizona, and
                                    16   resides and is found within Pima County within the meaning of the jurisdiction and venue
                                    17   provisions of ERISA, 29 U.S.C. § 1132 and 28 U.S.C. § 1391.
                                    18      14. Venue is proper in this Court under ERISA, 29 U.S.C. § 1132(e)(1) and 28 U.S.C. §
                                    19   1391(b).
                                    20      15. This Court has jurisdiction over the claims subject to ERISA under 28 U.S.C.
                                    21   §§ 1132(a) and 1132(e)(1).
                                    22                                    GENERAL ALLEGATIONS
                                    23      16. Ms. Drake-David began working for MHCD on October 26, 2015.
                                    24      17. Ms. Drake-David worked as a LCSW/LPC/LMFT for MHCD. In this position,
                                    25   Ms. Drake-David was required to have a Master’s Degree in social work, psychology, or a
                                    26   similar field; a current license as a LCSW/LPC/LMFT in the State of Colorado; a minimum
                                    27   of three years of experience in clinical social work; and experience working with moderate-
                                    28   to-severe and persistently mentally ill populations.

                                                                                         -2-
                                           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 3 of 13



                                     1      18. Ms. Drake-David’s job description notes the following physical demands: “Ability
                                     2   to sit, stand, bend and reach, drive, operate standard office equipment such as phone,
                                     3   computer, facsimile, copier/printer, and other business machines. Occasional lifting up to
                                     4   40 lbs.”
                                     5      19. Ms. Drake-David’s job description notes the following mental demands: “Ability to
                                     6   give, receive and analyze information, formulate work plans, prepare written materials and
                                     7   articulate goals and action plans. Must understand people from all walks of life and be able
                                     8   to communicate effectively with them.”
                                     9      20. Ms. Drake-David’s position required supervisory responsibilities of students and
                                    10   volunteers.
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11      21. Ms. Drake-David’s last date of work with MHCD was on May 4, 2018.
                                            22. Ms. Drake-David ceased working secondary to her Disability as defined in the
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13   LTD Policy and Plan.
                                    14      23. Ms. Drake-David suffers several debilitating medical conditions, including knee
                                    15   osteoarthritis, ankle deformities, spinal stenosis, fibromyalgia, chronic fatigue, dumping
                                    16   syndrome, sleep apnea, ischemic white matter disease, cognitive deficits, and aphasia.
                                    17      24. Collectively, Ms. Drake-David’s conditions are disabling and prevent her from
                                    18   performing the material duties of her Regular Occupation or Any Occupation under the
                                    19   LTD Policy and Plan.
                                    20      25. Ms. Drake-David became Disabled while insured under the LTD Policy and Plan.
                                    21      26. To be eligible for LTD benefits, Ms. Drake-David must meet the definition of
                                    22   “Disabled” as it is defined in the LTD Policy and Plan. Under the LTD Policy, Ms. Drake-
                                    23   David is considered Disabled if, solely because of Injury or Sickness, she is “unable to
                                    24   perform the material duties of [her] Regular Occupation” and “unable to earn 80% or more
                                    25   of [her] Indexed Earnings from working in [her] Regular Occupation.” After Disability
                                    26   Benefits have been payable for 24 months, Ms. Drake-David is considered Disabled if,
                                    27   solely due to Injury or Sickness, she is “unable to perform the material duties of any
                                    28

                                                                                        -3-
                                           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 4 of 13



                                     1   occupation for which [she is], or may reasonable become, qualified based on education,
                                     2   training or experience” and “unable to earn 80% or more of [her] Indexed Earnings.”
                                     3      27. The LTD Policy defines “Regular Occupation” as “[t]he occupation [Ms. Drake-
                                     4   David] routinely perform[ed] at the time the Disability be[gan]. In evaluating the Disability,
                                     5   [LINA] will consider the duties of the occupation as it is normally performed in the general
                                     6   labor market in the national economy. It is not work tasks that are performed for a specific
                                     7   employer or at a specific location.”
                                     8      28. The LTD Policy’s Elimination Period is 90 days.
                                     9      29. Ms. Drake-David’s Gross Disability Benefit is $3,217.00, which is “60% of [her]
                                    10   monthly Covered Earnings rounded to the nearest dollar.”
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11      30. Ms. Drake-David’s Covered Earnings were $30.93 an hour.
      Phoenix, AZ 85012




                                    12                                     LINA’s Claim Handling
        (602) 277-1745




                                    13      31. At the onset of her Disability, Ms. Drake-David first applied for, and received,
                                    14   short-term disability (“STD”) benefits.
                                    15      32. LINA also administered the STD benefits.
                                    16      33. Ultimately, Ms. Drake-David received STD benefits through the maximum benefit
                                    17   period, which ended August 4, 2018.
                                    18      34. On or around July 17, 2018, Ms. Drake-David provided Proof of Loss to LINA
                                    19   for her LTD claim.
                                    20      35. Ms. Drake-David’s LTD Proof of Loss included objective neuropsychological
                                    21   testing by Dr. Ginger Arnold, noting impaired scores in concentration, complex
                                    22   thinking/executive functioning tasks (i.e., planning, organizing, problem solving, etc.), and
                                    23   delayed visual memory.
                                    24      36. Ms. Drake-David’s LTD Proof of Loss also included detailed assessments in
                                    25   support of her LTD claim from her treating physicians: Terry Cheung, FNP, Dr. Alan
                                    26   Zacharias, and Dr. Ginger Arnold.
                                    27      37. In a letter dated September 11, 2018, LINA denied Ms. Drake-David’s LTD claim
                                    28   (the “First Denial”).

                                                                                        -4-
                                            Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 5 of 13



                                     1       38. In reaching its First Denial, LINA relied upon paper file reviews conducted by
                                     2   LINA employees, including by a Claim Manager, Senior Claim Manager, Nurse Case
                                     3   Manager, Medical Director (Licensed Psychologist), and a Vocational Rehabilitation
                                     4   Specialist.
                                     5       39. In its First Denial, LINA failed to properly consider the medical evidence, Ms.
                                     6   Drake-David’s treating provider assessments, her credible reported symptomology, and the
                                     7   mental/cognitive vocational requirements of her Regular Occupation.
                                     8       40. On September 28, 2018, Ms. Drake-David timely appealed LINA’s First Denial
                                     9   (the “Appeal”).
                                    10       41. With her Appeal, Ms. Drake-David provided additional medical evidence and
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11   treating provider assessments in support of her Disability.
                                             42. Ms. Drake-David’s Appeal included a December 5, 2018 letter from Dr. Zacharias
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13   noting, “[a]s previously documented from my evaluation, brain imaging, and her neuro
                                    14   psychological testing, I can state, unequivocally, that she is not capable of performing work
                                    15   in a competitive environment with her current status of cognitive difficulty. Again, the detail
                                    16   that you need is quite explicit in the neuro psychological testing which she underwent and
                                    17   does not need further clarification.”
                                    18       43. Ms. Drake-David’s Appeal included a December 5, 2018 letter from Dr. Arnold
                                    19   noting, “[Ms. Drake-David] is not able to think sequentially to effectively problem solve.
                                    20   She cannot manage finances, complete her disability application, or clearly answer questions.
                                    21   All of these difficulties clearly indicate that she cannot effectively follow patients’ issues or
                                    22   effectively develop or implement treatment plans. Thus, seeing patients would result in
                                    23   harm to patients and would be unethical.” Dr. Arnold also noted that her “opinions stated
                                    24   in [her July 9, 2018 assessment form] still stand.” In her July 9, 2018 form, Dr. Arnold
                                    25   notes, “[Ms. Drake-David’s] deficits make it impossible to work as a psychotherapist. She
                                    26   does not have the concentration, problem-solving skills, or stamina to provide safe and
                                    27   effective patient care. She cannot concentrate well enough to offer a useful therapy session,
                                    28

                                                                                          -5-
                                           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 6 of 13



                                     1   and she cannot problem solve well enough to address crises, develop treatment plans, or
                                     2   complete paperwork.”
                                     3      44. Ms. Drake-David supplemented her Appeal with documentation from the
                                     4   Colorado State Board of Social Work Examiners (the “Board”). She could not maintain her
                                     5   LCSW license due to cognitive deficits.
                                     6      45. Ms. Drake-David also supplemented her Appeal with documentation from the
                                     7   Social Security Administration (“SSA”). On February 10, 2019, the SSA found Ms. Drake-
                                     8   David disabled as of May 7, 2018, which entitled her to Social Security Disability Insurance
                                     9   (“SSDI”) benefits as of November 1, 2018.
                                    10      46. In a letter dated June 14, 2019, LINA upheld its denial of Ms. Drake-David’s LTD
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11   claim (the “Second Denial”).
                                            47. In its Second Denial, LINA failed to explain why it credited its paper file reviews
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13   over Ms. Drake-David’s treating providers, and why it unreasonably relied on the opinion of
                                    14   its paper file reviewers when it knew or should have known that they conducted an
                                    15   inadequate and biased review.
                                    16      48. LINA’s paper file reviews were arbitrary, contrary to the record, and unsupported
                                    17   by the collective medical evidence.
                                    18      49. Similar to its First Denial, LINA again failed to properly consider the medical
                                    19   evidence, Ms. Drake-David’s treating provider assessments, her credible reported
                                    20   symptomology, and the vocational requirements of her Regular Occupation in the Second
                                    21   Denial.
                                    22      50. Ms. Drake-David’s treating providers are best situated to evaluate her restrictions
                                    23   and limitations based on their expertise, longstanding treatment, and examination of her.
                                    24      51. LINA had no reasonable basis to ignore Ms. Drake-David’s treating provider
                                    25   assessments.
                                    26      52. On information and belief, LINA did not conduct a vocational evaluation in
                                    27   reaching its Second Denial.
                                    28

                                                                                       -6-
                                            Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 7 of 13



                                     1       53. LINA conducted an inadequate and biased review of Ms. Drake-David’s LTD
                                     2   claim/Appeal.
                                     3       54. In its Second Denial, LINA failed to adequately explain the difference in policies
                                     4   or procedures reconciling the SSA’s finding of disability and LINA’s finding of non-
                                     5   disability.
                                     6       55. LINA’s Second Denial did not give a full and proper acknowledgment of the SSA
                                     7   determination—only a boilerplate acknowledgement.
                                     8       56. While LINA noted differences between the two programs’ definitions of disability,
                                     9   those differences should not have led to different outcomes in Ms. Drake-David’s case.
                                    10       57. On August 13, 2019, Ms. Drake-David sent her first request for all relevant
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11   documents under ERISA.
                                             58. LINA received Ms. Drake-David’s request for all relevant information via facsimile
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13   on August 13, 2019 and via certified mail on August 15, 2019.
                                    14       59. Under ERISA, LINA is required to provide Ms. Drake-David with a copy of all
                                    15   relevant documents free of charge within 30 days from the date of receipt of the request. See
                                    16   29 C.F.R. § 2560.503-1(i)(5).
                                    17       60. LINA had a duty to provide all relevant documents on or before September 12,
                                    18   2019.
                                    19       61. LINA did not produce any relevant documents by September 12, 2019.
                                    20       62. On October 11, 2019, Ms. Drake-David sent a second request for all relevant
                                    21   information to LINA.
                                    22       63. On November 7, 2019, Ms. Drake-David sent a third request for all relevant
                                    23   information to LINA.
                                    24       64. To date, LINA has not disclosed any relevant documents or even responded to
                                    25   Ms. Drake-David’s multiple requests.
                                    26       65. Due to LINA’s failure to disclose relevant documents, Ms. Drake-David was
                                    27   prejudiced in her ability to participate in the second, voluntary appeal offered in the Second
                                    28   Denial, as well as in filing this lawsuit.

                                                                                        -7-
                                            Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 8 of 13



                                     1      66. Ms. Drake-David cannot perform the material duties of her Regular Occupation or
                                     2   Any Occupation for which she is qualified by education, training, or experience, and
                                     3   therefore comes within the definition of Disability under the LTD Policy.
                                     4      67. Ms. Drake-David exhausted her administrative remedies and timely filed this
                                     5   lawsuit.
                                     6                                           COUNT I
                                                                       (Recovery of LTD Plan Benefits)
                                     7                                             (LINA)
                                     8      68. All other paragraphs are incorporated by reference.
                                     9      69. The Plan is an Employee Welfare Benefit Plan as defined in ERISA, 29 U.S.C. §
                                    10   1002.
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11      70. The Plan includes LTD coverage and a promise to provide LTD benefits pursuant
                                         to the Policy until Ms. Drake-David is no longer Disabled under the terms of the Plan.
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13      71. Ms. Drake-David continues to be Disabled from her Regular Occupation and Any
                                    14   Occupation.
                                    15      72. Ms. Drake-David has claimed the benefits under the Plan to which she is entitled.
                                    16      73. Ms. Drake-David reasonably expected that her medical conditions met the
                                    17   requirements of Disability as defined by the LTD Policy, and that she would receive
                                    18   benefits under the Plan until the Maximum Benefit Period or until she was no longer
                                    19   Disabled.
                                    20      74. Despite the coverage of Ms. Drake-David’s Disability, LINA improperly
                                    21   terminated her LTD benefits in breach of the Plan and ERISA.
                                    22      75. LINA’s collective conduct was arbitrary, capricious, an abuse of discretion, not
                                    23   supported by substantial evidence, and clearly erroneous.
                                    24      76. In the LTD Policy, MHCD purported delegated discretionary authority to LINA.
                                    25      77. Even if MHCD properly delegated discretionary authority to LINA, in light of
                                    26   LINA’s wholesale and flagrant procedural violations of ERISA, Ms. Drake-David’s claim
                                    27   should be entitled to de novo review. See Halo v. Yale Health Plan, 819 F.3d 42, 60-61 (2d Cir.
                                    28   2016) (“when denying a claim for benefits, a plan’s failure to comply with the Department

                                                                                         -8-
                                            Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 9 of 13



                                     1   of Labor’s claims-procedure regulation, 29 C.F.R. § 2560.503-1, will result in that claim
                                     2   being reviewed de novo in federal court, unless the plan has otherwise established procedures
                                     3   in full conformity with the regulation and can show that its failure to comply with the
                                     4   claims-procedure regulation in the processing of a particular claim was inadvertent and
                                     5   harmless.”)
                                     6      78. Instead of evaluating a participant’s eligibility based on the applicable LTD Policy
                                     7   language and medical evidence, Ms. Drake-David is informed and believes that LINA
                                     8   makes claims decisions based on the claims resources and financial risk it faces on certain
                                     9   claims.
                                    10      79. LINA wrongfully denied Ms. Drake-David’s LTD benefits without providing a
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11   coherent explanation for its adverse benefit determinations, and in a way that conflicts with
                                         the plain language of the Policy, violating 29 U.S.C. §§ 1109, 1132.
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13      80. LINA did not properly consider all of the available evidence when terminating Ms.
                                    14   Drake-David’s benefits.
                                    15      81. LINA failed to conduct a full and fair review.
                                    16      82. LINA misstated medical evidence for its own financial benefit, e.g., it excessively
                                    17   relied on biased medical reviewers, consultants, and examiners.
                                    18      83. LINA improperly disregarded the SSA in its finding of Disability.
                                    19      84. LINA relied on findings that constitute “clearly erroneous findings of fact” to deny
                                    20   Ms. Drake-David’s LTD benefits.
                                    21      85. LINA abused its discretion by basing its decision to terminate benefits on
                                    22   unreliable and inaccurate information. When confronted with this knowledge, LINA
                                    23   ignored the inaccuracies, or created new reasons for denial.
                                    24      86. On information and belief, LINA tainted its medical file reviewers by giving the
                                    25   reviewers inaccurate information regarding Ms. Drake-David, while also failing to provide
                                    26   its reviewers with all of the relevant evidence.
                                    27
                                    28

                                                                                            -9-
                                           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 10 of 13



                                     1      87. On information and belief, LINA provided its reviewers and vendors with internal
                                     2   notes and financial information about the claims, compromising their ability to make
                                     3   “independent” medical determinations and creating further bias in reviews.
                                     4      88. LINA routinely emphasizes information that favors a denial of benefits while
                                     5   deemphasizing other information that suggests a contrary conclusion.
                                     6      89. On information and belief, LINA unreasonably withheld relevant documents
                                     7   during the claim and poorly managed the file, which is evidenced, in part, by its repeated
                                     8   failure to provide all relevant documents.
                                     9      90. LINA’s failure to comply with ERISA’s disclosure requirements and poor
                                    10   management of the file demonstrate its abuse of discretion and improper claims handling.
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11      91. LINA failed to appropriately consider the opinions of Ms. Drake-David’s treating
                                         and examining physicians.
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13      92. On information and belief, LINA used in-house reviewers in evaluating Ms.
                                    14   Drake-David’s claim, because it knew that the in-house reviewers’ recommendations would
                                    15   be unfavorable for the continuation of Ms. Drake-David’s benefits.
                                    16      93. On information and belief, the peer reviewers arbitrarily reached their opinions
                                    17   based on insufficient evidence or investigation.
                                    18      94. LINA failed to explain why it credited the physician reviewers over Ms. Drake-
                                    19   David’s treating physicians.
                                    20      95. LINA failed to fully explain why it disregarded or failed to duly consider the
                                    21   findings of the SSA.
                                    22      96. Throughout the claim, LINA’s actions demonstrated its efforts to limit liability on
                                    23   Ms. Drake-David’s claim, even before it had the medical evidence necessary for a review.
                                    24   For example, it demanded Ms. Drake-David pursue other income benefits based on her
                                    25   disability while trying to find ways to claim her physical and cognitive conditions were not
                                    26   disabling. When the SSA determined Ms. Drake-David was disabled, LINA summarily
                                    27   disregarded the SSA’s findings.
                                    28

                                                                                       -10-
                                           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 11 of 13



                                     1      97. LINA engaged in other procedural irregularities, which it did to serve its own
                                     2   financial best interests.
                                     3      98. On information and belief, LINA engaged in claim discussions to decide the
                                     4   directions of appeals without having reviewed all of the medical evidence, demonstrating its
                                     5   predetermined path of terminating benefits.
                                     6      99. LINA intentionally gathered evidence to stack the deck in its favor and against Ms.
                                     7   Drake-David.
                                     8      100. LINA failed to conduct a full and fair review, in part, because it cherry-picked and
                                     9   ignored information from the medical evidence and Ms. Drake-David’s treating providers to
                                    10   support a decision to deny her LTD benefits.
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11      101. LINA acted with malice and in bad faith against Ms. Drake-David by intentionally
                                         disregarding favorable evidence to substantiate Ms. Drake-David’s disability to deny her
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13   LTD benefits.
                                    14      102. LINA’s conduct was motivated by financial considerations and caused by its
                                    15   structural conflict of interest as both decision maker and payor of Ms. Drake-David’s LTD
                                    16   benefits.
                                    17      103. LINA has failed to produce any evidence that it protected Ms. Drake-David from
                                    18   its conflict, and instead, intentionally withheld information that would have otherwise
                                    19   revealed the depth of its self-interested conduct.
                                    20      104. Ms. Drake-David alleges, on information and belief, that LINA has a parsimonious
                                    21   claims handling history.
                                    22      105. LINA failed to conduct a “meaningful dialogue” regarding Ms. Drake-David.
                                    23      106. Under the de novo standard of review, to be entitled to benefits, Ms. Drake-David
                                    24   need only prove by a preponderance of the evidence that she is disabled.
                                    25      107. Even under the abuse of discretion standard of review, LINA abused its discretion,
                                    26   because its decision terminating Ms. Drake-David’s LTD benefits was arbitrary and
                                    27   capricious and was caused or influenced by LINA’s, its reviewing physicians’, and its
                                    28   vendors’ financial conflicts of interest. These conflicts of interest precluded the full and fair

                                                                                         -11-
                                           Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 12 of 13



                                     1   review required by ERISA, 29 U.S.C. 1133(2) and 29 C.F.R. § 2560.503-1(g)(1) and (h)(2).
                                     2      108. Ms. Drake-David is entitled to discovery regarding the effects of the procedural
                                     3   irregularities and structural conflict of interest that infiltrated the claims handling process,
                                     4   and also regarding the effects of LINA’s, its reviewing physicians’, its employees’, and its
                                     5   vendors’ financial conflicts of interest, biases, and motivations on the decision terminating
                                     6   Ms. Drake-David’s LTD claim.
                                     7      109. Pursuant to the coverage provided in the Plan, to ERISA 29 U.S.C. § 1132(a)(1)(B),
                                     8   and to applicable federal law, Ms. Drake-David is entitled to recover all benefits due under
                                     9   the terms of the Plan, and to enforce her rights under the Plan.
                                    10      110. Ms. Drake-David is entitled to reinstatement of any other employee benefits that
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11   were terminated, discontinued, or suspended as a result of the termination of her disability
                                         benefits. She is entitled to a restoration of the status quo ante before her LTD benefits were
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13   wrongfully terminated.
                                    14      111. Pursuant to 29 U.S.C. § 1132(g), Ms. Drake-David is entitled to recover her
                                    15   attorneys’ fees and costs incurred herein.
                                    16      112. Ms. Drake-David is entitled to prejudgment interest on the benefits to which she is
                                    17   entitled and on her damages at the highest legal rate until paid.
                                    18
                                            WHEREFORE, Ms. Drake-David asks for entry of judgment against Defendants as
                                    19
                                         follows:
                                    20
                                                A. For all past-due LTD benefits;
                                    21
                                                B. For an award of Ms. Drake-David’s attorneys’ fees and costs incurred herein
                                    22
                                                    under 29 U.S.C. § 1132(g) and A.R.S. §§ 12-341.01 and 351;
                                    23
                                                C. For an award of prejudgment interest on benefits and damages at the highest
                                    24
                                                    legal rate until paid in full; and
                                    25
                                                D. For such further relief as the Court deems just and reasonable.
                                    26
                                    27
                                    28

                                                                                         -12-
                                         Case 4:20-cv-00073-EJM Document 1 Filed 02/18/20 Page 13 of 13



                                     1       Dated this 18th day of February 2020.
                                     2                                  OBER PEKAS RONSTADT, PLLC
                                     3
                                                                        By: s/ Erin Rose Ronstadt
                                     4                                      Erin Rose Ronstadt
                                                                            Clayton W. Richards
                                     5                                      Attorneys for Plaintiff
                                     6
                                     7
                                     8
                                     9
                                    10
3030 North 3rd Street, Suite 1230
OBER PEKAS RONSTADT, PLLC




                                    11
      Phoenix, AZ 85012




                                    12
        (602) 277-1745




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                     -13-
